Citation Nr: 1402890	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cold injury to the bilateral hands and feet.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office. 

The Veteran testified at a hearing before the Board by videoconference from the RO in May 2013.  A transcript of the hearing is associated with the claims file.  

In July 2013, the Board remanded the claim for further development.  

In November 2013, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  Therefore these issues are no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary to obtain a medical opinion based on all the evidence of record.  

Service treatment records could not be recovered as they are presumed to have been destroyed in a fire in 1973.  Requests for additional service department records and evidence from the Veteran to assist in reconstruction of the records have been made but were unsuccessful.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran served as a U.S. Army quartermaster with service in Korea including during the winter 1952-53.  He contended during his May 2013 Board hearing and in an October 2013 VA examination that he experienced coldness, tingling, and curving of the fingers and received a right toe implant as a result of exposure to extreme cold weather in Korea.  

During the hearing, the Veteran testified that he did not receive any treatment or diagnosis for cold injuries during service and that he first experienced pain and numbness of the hands and fingers approximately seven years after service.  He reported that he underwent the placement of an insert in his right large toe.  Private treatment records show that the surgery was performed in January 2000 to correct a right hallux rigidus.  The Veteran received injections to treat arthrocentesis of the fingers and toes in May 2013.  There is no other record of post-service treatment and none of the records mention residuals of cold injuries or exposure.  The Veteran also testified that the lived in New Jersey and used extra socks and two pairs of gloves in cold weather.  

In October 2013, a VA physician reviewed the electronic claims file and examined the Veteran.  He noted that the service treatment records were not available for his review but that the Veteran reported no treatment in service or after service until 2000.  The physician also noted the Veteran's inconsistent report that he experienced parathesias of both hands and both feet since exposure to cold in 1952.  
The Veteran reported that his current symptoms included numbness in both hands and feet after two hours in the cold with recovery in one hour in room temperature.  

The physician noted minimum cold temperature to touch and minimum decrease in sensation to light touch of both hands and feet with no frostbite scars, muscle atrophy, deformities, cyanonsis, or deformities.  He diagnosed minimum residual of cold injury to both hands and feet.  The physician also noted that the right great toe implant was not a cold injury.  However, he could not provide an opinion regarding the minimal cold injury of the hands and feet because there was no record of treatment for frostbite residuals during or after service.  

Notwithstanding the absence of service treatment records, the Veteran acknowledged that he was not treated in service but that he experienced hand and foot numbness since the time of cold exposure in Korea. The physician did not consider the Veteran's reports of a continuity of symptoms or the possibility that the cold exposure caused a delayed onset of the current extremity numbness and loss of sensation.  An examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).   Therefore, an addendum to the opinion by the physician or another qualified examiner is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the Veteran's VBMS electronic claims file to the VA physician who examined the Veteran's hands and feet in October 2013, if available, or to another qualified examiner.  Request that the physician or examiner review the file including the October 2013 examination report and the Veteran's lay statements regarding his symptoms during and after service.  

Notwithstanding the absence of records of immediate treatment for cold injury in service but considering the Veteran's lay statements as credible, request that the physician provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current minimal cold injury residuals of both hands and feet are residuals of cold weather exposure in Korea in 1952-53.  Specifically, the physician or examiner must address whether the lay statements of a continuity of symptoms since exposure or a delayed onset of symptoms seven years after service are or are not medically relevant and determinative in the Veteran's case.  A complete explanation is necessary.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for service connection for residuals of cold injury to the hands and feet.  If the claim remains denied, issue a supplemental statement of the case to the veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

